DETAILED ACTION
	The terminal disclaimer filed March 4, 2022 has been approved.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered. Claims 4 and 33 have been amended. Claims 30, 32 and 33 remain withdrawn. Note: the status identifiers for claims 30, 32, and 33 are incorrectly listed as “Previously presented,” rather than “Withdrawn” as required by MPEP 714(c). Although a Notice of Non-compliant Amendment may have been issued, in order to expedite prosecution, the examiner considers claims 30, 32, and 33 to be withdrawn. However, proper claim status identifiers are required in the next filed claim set.
Therefore, claims 1, 4, 6, 8-13, 15, 18-22, 24-25, 27 and 31 remain pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a retracting mechanism” (claim 27), “a rope or line loop mounted to one of the rails” (claim 27) and “a rope or cable routed through the ladder in a configuration to maintain substantially same tension in the rope or cable as first and second ladder sections of the ladder are moved relative to each other” (claim 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 9, 13 and 31 are objected to because of the following informalities:    
Claim 1 recites the limitation "the bottom of the ladder" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a structure” in line 13; examiner recommends referring back to “the structure” established in line 5 of claim 1.
Claim 4 recites “a user” in line 2; examiner recommends referring back to “the user” established in line 12 of claim 1.
Claim 9 recites “a respective track” in line 2; examiner recommends referring back to “the respective track” established in line 16 of claim 1.
Claim 9 line 3 recites “along the at least one track”; examiner recommends reciting “along the respective track”.
Claims 13 and 22 recite the term “coloured”; US spelling of the word is recommended i.e. “colored”.
Claim 27, line 4 – punctuation “ : ” should be replaced with “ ; ”.
Claim 31 recites “a part” in line 2; examiner recommends referring back to “the part” established in line 12 of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 8-13, 15, 18-22, 24-25, 27 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each clamp is automatically secured to the part of the structure by placing the clamp onto the part of the structure”; this recitation raises indefiniteness because the clause “by placing the clamp onto the part of the structure” appears to be a method step which renders the claim a hybrid apparatus/method. Applicant is reminded that the claim may only be directed to one of the patentable categories.
Claim 1, line 5, “the clamp” is indefinite, to which of the “two clamps” is this referring?
Claim 8, line 4 – “the rung” is unclear. Which “rung?” Does the applicant intend to recite “the one or more rungs?”
Claim 10 recites “a pair of manually operated actuators”; it is not clear if these include the “at least one manually operated actuator” recited in line 11 of claim 1.
Claim 13 recites “coloured ends of the ends of the pair of respective pins”; it is not clear if the colored ends are the same as the ends. In addition, the limitation "the ends of the pair of respective pins" lacks antecedent basis for in the claims.
Claim 15 recites “wherein the at least one claw arm of each clamp is: pivotally mounted to the housing and to the slider block …; and/or pivotally mounted to the housing such that a gap …; and/or pivotally mounted to the housing via one of the following: a movable pivot; a kidney shaped cam; a spring actuated cam”; indefiniteness arises because the use of “and/or” here is inappropriate where the invention must be useable with options A plus B plus C, which does not appear to be the case. It appears that only “or” would work in this claim. The same issue applies to the use of “and/or” in claim 22.
Claim 22 recites “a locked or an unlocked position” in line 5 and again in line 9 “a locked or unlocked position”; are these the same positions established in line 3 of claim 21 from which claim 22 depends?
Claim 24 recites “a rope or line loop mounted to one of the rails” and “a rope or cable routed through the ladder in a configuration to maintain substantially same tension in the rope or cable as first and second ladder sections of the ladder are moved relative to each other”; the lack of illustration and description of how or in what manner the rope or cable are routed through the ladder, renders the claim indefinite; in addition, this recitation is indefinite because it appears to positively recite and require the ladder where the ladder has only been recited in intended use form and it does not appear that the applicants intends to positively recite the ladder or that the claim is meant to be a combination “safety mechanism” and “A ladder”. The same issue applies to the recitation “each clamp is oriented substantially perpendicularly to a part of the structure” which appears to require the “part of the structure” in order to establish perpendicularity.
Dependent claims are rejected for at least being dependent upon a rejected claim.

Allowable Subject Matter
Claims 1, 4, 6, 8-13, 15, 18-22, 24-25, 27 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and/or the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Examiner recommends to the applicant to cancel the withdrawn claims in the next submission, to best expedite prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/           Examiner, Art Unit 3634                                                                                                                                                                                             /DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634